Title: To George Washington from Major General Benedict Arnold, c.18 April 1779
From: Arnold, Benedict
To: Washington, George



Dear Sir
Philadelphia [c.18] April 1779

Agreable to your Excellencys advice to me when at Camp, I requested of Congress to appoint a Committe to Examine into the Charges aledg’d against me by the Presdt and Council of this State; my request was complied with, the Report of the Committe I have taken the liberty to Inclose, after peruseing it Your Excellency will doubtless be suprised to find Congress have directed a Court Martial to try me (among other Charges) for some of those of which their Committe, have acquitted me in the fullest and Clearest Manner; and tho this Conduct may be necessary For the Public Interest, It is hard to reconcile it to the Feelings of an Individual who is thereby Injured.
Mr Reed has by his Address kept the Affair in suspence for Near two Months, and at last obtained the foregoing Resolution of Congress, and will I make no doubt, Use every Artifice to Delay the proceeding of a Court Martial As it is his Interest the Affair should remain in the dark; And tho Congress to avoid a breach with this State, have Declined, Decideing on the Report of their Committe, I have No doubt of obtaining Justice from a Court Martial, as every Officer in the Army must feel himself Injured by the Cruel and unprecedented treatment I have met with from a set of Scoundrils in Office. I must earnestly Intreat Your Excellency that a Court Martial may be directed to sit as soon as posible, If It can be done in this City I shall esteem it as a great favor as my wounds make it extreemly Inconvenient, for me to attend at Camp where it is very difucult to obtain the necessary accomodations for the recovery of them. It will Also be extreemly Difucult if not impracticable to produce at Camp the Evidences, which are all in this City—But should the service make it absolutely necessary that the Court should be held at Camp, I beg that as early a day may be fix’d for it as posible, and that the President and Council of this State may have such Notice, that the Court may not be delayed for want of their Evidence; Mine will be ready at the Shortest Notice.
When your Excellency Considers my Sufferings, and the Cruel Situation I am in, your Own Humanity and feelings as a Soldier, will render every thing I can say farther on the Subject unnecessary. I beg my best Respects to Mrs Washington and am with sentiments of perfect Respect & Esteem Dr Sir Your Excellency’s Affectionate & Mo. Obedt Humble Servt
B. Arnold
